In an action to recover under an insurance policy for the loss of his pleasure boat, the plaintiff appeals from an order of the Supreme Court, Richmond County (Leone, J.), dated October 16, 1986, which denied his motion for summary judgment in his favor and against the respondent.
Ordered that the order is affirmed, with costs.
Summary judgment is a drastic remedy which only should be granted when there is no doubt as to the existence of an arguable triable issue of fact (see, Andre v Pomeroy, 35 NY2d 361). At bar, the opposing papers of the respondent Fireman’s Fund Insurance Companies were sufficient to raise a question as to whether the plaintiffs boat was being used for a commercial purpose and therefore that its loss was not covered by the insurance policy in question at the time it was destroyed by fire. Accordingly, summary judgment was properly denied. Further, contrary to the plaintiffs contention, we do not find that the respondent, which initially disclaimed coverage on the basis of a breach of warranty, waived the right to assert the affirmative defense of material misrepresentation in its answer (see, Ocean-Clear, Inc. v Continental Cas. Co., 94 AD2d 717). Thompson, J. P., Brown, Lawrence and Weinstein, JJ., concur.